DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s Remarks and Amended Claims filed on February 2, 2021.  Claims 1-2, 5-6, 9-13, and 15-16 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-3, 5-7, 9-13, and 15-18 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 5, 9, 11, 13, and 15 filed February 2, 2021.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1).
Regarding claim 1, Jongren et al. teach a wireless device (Fig.4B @ 28; Fig.13 @ 28-13) for a Radio Access Network, the wireless device (Fig.4B @ 28) comprising: 
a sample determining device (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092])) configured to: 
determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation (read as “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]))
the sample density being based at least on the frequency variation (read as the first device can generate “two different parts of the multi-part feedback ”(Paragraph [0025]));
However, Jongren et al. fail to explicitly teach determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
the step to prepare a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
the wireless device being configured to: 
transmit at least the measurement report.
Qian et al. teach a method to determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a frequency domain response of an equivalent channel consisting of a time domain filter and a physical channel from the transmitter to the receiver according to the reference signals;” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the ”(Fig(s).6 and 22; Paragraph [0042])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. fail to explicitly teach determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
However, Jongren et al. and Qian et al. fail to explicitly teach the step to prepare a measurement report including at least the sampling information and the sample 
the wireless device being configured to: 
transmit at least the measurement report.
Van Lieshout et al. teach a method to prepare a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as generating a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included in the measurement report, …”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a ”(Fig.8 @ 2; Paragraph [0155])); and 
the wireless device (Fig.2 @ 4; Fig.8 @ 4) being configured to: 
transmit at least the measurement report. (read as “the user equipment may send a MeasurementReport message …” (Fig.2 @ 2 and Fig.8 @ 2; Paragraph [0155]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al. and the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of improving channel state information messaging in a communication network.
Regarding claim 5, teach Jöngren et al. teach a method (Fig.4A) for operating a wireless device (Fig.13 @ 28-13) in a Radio Access Network, the wireless device (Fig.13 @ 28-13) comprising a sample determining device (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092])), the method comprising: 
determining sampling information including a sample density in at least one of frequency and time properties of a radio channel used for channel estimation (read as “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025])), 
the sample density being based at least on the frequency variation  (Paragraph(s) [0025]-[0026], [0079]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach determining sampling information including at least a frequency variation to a reference signal of a radio channel 
preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
transmitting at least the measurement report.
Qian et al. teach a method for determining sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a frequency domain response of an equivalent channel consisting of a time domain filter and a physical channel from the transmitter to the receiver according to the reference signals;” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the subband; the receiver determining the number of subcarriers occupied by edge reference signals according to the subband bandwidth, and determining positions of the edge reference signals ”(Fig(s).6 and 22; Paragraph [0042])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. and the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. with the MIMO system devices as taught by Choi et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
transmitting at least the measurement report.
Van Lieshout et al. teach a method for preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as generating a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included ”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])); and 
transmitting at least the measurement report. (read as “the user equipment may send a MeasurementReport message …”(Fig.2 @ 2 and Fig.8 @ 2; Paragraph [0155]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al. and the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of improving channel state information messaging in a communication network.
Regarding claim 9, Jongren teach a wireless precoding device (Fig.6 @ 30’, 40) for a Radio Access Network, the Radio Access Network supporting communication with 
receive at least a measurement report (read as RECEIVER (Fig.6 @ 38) capable to receive a multi-part feedback signal (Fig.6)), 
the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation (read as “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025])); and 
transmit signaling based on precoding, the precoding being based on the sampling information (read as TRANSMITTER (Fig.6 @ 34) capable to transmit precoded information (Fig.6))
and the sample determining device used at least by the wireless device for preparing a measurement report. (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092]))
However, Jongren et al. fail to explicitly teach a measurement report including at least sampling information and a sample determining device used by the wireless device for preparing the measurement report,
the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one 
Qian et al. teach a method to receive sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of [[a]] the radio channel used for channel estimation, the sample density being based at least on the frequency variation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a frequency domain response of an equivalent channel consisting of a time domain filter and a physical channel from the transmitter to the receiver according to the reference signals;” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the subband; the receiver determining the number of subcarriers occupied by edge reference signals according to the subband bandwidth, and determining positions of the edge reference signals according to the subband center frequency point.”(Fig(s).6 and 22; Paragraph [0042]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by öngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach a measurement report including at least sampling information and a sample determining device used by the wireless device for preparing the measurement report
Van Lieshout et al. teach a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included in the measurement report, …”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and 
Regarding claim 11, teach a method for operating a wireless precoding device (Fig.6 @30’) in a Radio Access Network, the Radio Access Network supporting communication with at least a wireless device (Fig.6 @ 28), the method comprising: 
receiving at least a measurement report (read as RECEIVER (Fig.6 @ 38) capable to receive a multi-part feedback signal (Fig.6)), 
the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation (read as “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two ”(Paragraph [0025])); and 
transmitting signaling based on precoding, the precoding being based on the sampling information (read as TRANSMITTER (Fig.6 @ 34) capable to transmit precoded information (Fig.6))
and the sample determining device used at least by the wireless device for preparing a measurement report. (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092]))
However, Jongren et al. fail to explicitly teach a measurement report including at least sampling information and a sample determining device used by the wireless device for preparing the measurement report,
the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation, the sample density being based at least on the frequency variation; and
Qian et al. teach a method for receiving sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of [[a]] the radio channel used for channel estimation, the sample density being based at least on the frequency variation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a ” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the subband; the receiver determining the number of subcarriers occupied by edge reference signals according to the subband bandwidth, and determining positions of the edge reference signals according to the subband center frequency point.”(Fig(s).6 and 22; Paragraph [0042]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating precoded information and multi-part feedback signal(s) as taught by Jöngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach a measurement report including at least sampling information and a sample determining device used by the wireless device for preparing the measurement report
Van Lieshout et al. teach a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as a MeasurementReport message (Paragraph [0107]); a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included in the measurement report, …”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al. and the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating precoded information and multi-part feedback signal(s) as taught by Jongren et al. for the purpose of improving channel state information messaging in a communication network.
Regarding claim 13, teach a computer storage medium (Fig.13 @ 120) storing an executable computer program comprising instructions that when executed cause control circuitry to at least one of control and perform a method for operating a wireless device 
determining sampling information including a sample density in at least one of frequency and time properties of a radio channel used for channel estimation (read as “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025])), 
the sample density being  based at least on the frequency variation  (Paragraph(s) [0025]-[0026], [0079]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.

preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
transmitting at least the measurement report.
Qian et al. teach a method for determining sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a frequency domain response of an equivalent channel consisting of a time domain filter and a physical channel from the transmitter to the receiver according to the reference signals;” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the subband; the receiver determining the number of subcarriers occupied by edge reference signals according to the subband bandwidth, and determining positions of the edge reference signals ”(Fig(s).6 and 22; Paragraph [0042])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. and the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. with the MIMO system devices as taught by Choi et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
transmitting at least the measurement report.
Van Lieshout et al. teach a method for preparing a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as generating a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included ”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])); and 
transmitting at least the measurement report. (read as “the user equipment may send a MeasurementReport message …”(Fig.2 @ 2 and Fig.8 @ 2; Paragraph [0155]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al. and the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for 
Regarding claim 15, teach a wireless communication system (Fig.6) comprising a wireless device (Fig.6 @ 28) for a Radio Access Network and a wireless precoding device (Fig.6 @ 30’) for the Radio Access Network, the wireless device (Fig.6 @ 28) comprising: 
a sample determining device (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092])) configured to: 
determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation (read as “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]))
the sample density being based at least on the frequency variation (read as the first device can generate “two different parts of the multi-part feedback ”(Paragraph [0025]));
the wireless precoding device (Fig.6 @ 30’, 40) being configured to:
receive at least the measurement report (read as RECEIVER (Fig.6 @ 38) capable to receive a multi-part feedback signal (Fig.6))
transmitting signaling based on precoding, the precoding being based on the sampling information (read as TRANSMITTER (Fig.6 @ 34) capable to transmit precoded information (Fig.6))
and the sample determining device used at least by the wireless device for preparing a measurement report. (read as SIGNAL (FRAME) HANDLER/COMPUTER (Fig.13 @ 110, 112; Paragraph [0092]))
However, Jongren et al. fail to explicitly teach determine sampling information including at least a frequency variation to a reference signal of a radio channel used for 
the step to prepare a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
the wireless device being configured to: 
transmit at least the measurement report.
the measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report,
Qian et al. teach a method to determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation (read as “the receiver performing a carrier demodulation to a time domain receiving signal of each subband, extracting data signals and reference signals according to the reference signal pattern of each subband, and estimating a frequency domain response of an equivalent channel consisting of a time domain filter and a physical channel from the transmitter to the receiver according to the reference signals;” (Fig(s).6 and 22; Paragraph [0038]) For example, “the reference signal pattern information includes the subband bandwidth and a center frequency point of the subband; the receiver determining the number of subcarriers occupied by edge reference signals according to the subband ”(Fig(s).6 and 22; Paragraph [0042])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of enhancing techniques for computing optimal quality channel indications to be used by devices in a communication network.
However, Jongren et al. and Qian et al. fail to explicitly teach the step to prepare a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report; and 
the wireless device being configured to: 
transmit at least the measurement report; and 
the measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report,
Van Lieshout et al. teach a method to prepare a measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as generating a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the ”(Fig.8 @ 2; Paragraph [0107]) Further, “the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])); and 
the wireless device (Fig.2 @ 4; Fig.8 @ 4) being configured to: 
transmit at least the measurement report. (read as “the user equipment may send a MeasurementReport message …”(Fig.2 @ 2 and Fig.8 @ 2; Paragraph [0155]))
the measurement report including at least the sampling information and the sample determining device used by the wireless device for preparing the measurement report (read as generating a MeasurementReport message (Paragraph [0107]); For example, “a message containing a measurement report may be sent from the user equipment to the wireless access network. The measurement report may relate to at least to a carrier frequency other than the carrier frequency on which the trigger is based. That is to say, carrier frequencies used or potentially used for carrier aggregation may be included in the measurement report, …”(Fig.8 @ 2; the measurement report comprises measurements of all carrier frequencies that the user equipment is configured to measure, …”(Paragraph [0109]) Also, “the user equipment may send a MeasurementReport message including the additional information.”(Fig.8 @ 2; Paragraph [0155])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al. and the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al. with the devices executing the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. for the purpose of improving channel state information messaging in a communication network.
Regarding claims 10 and 12, and as applied to claims 9 and 11 above, Jongren et al., as modified by Qian et al. and Van Lieshout et al., teach a wireless precoding device and method (Fig(s). 6) wherein transmitting signaling based on precoding is based on a representation of the sample determining device. (read as multi-part feedback signal (Fig.6))
Claim(s) 2, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent # 7,676,007 B1), in view of Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1), Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1), , and  Mazzarese et al. (U.S. Patent Application Publication # 2007/0211823 A1).
Regarding claims 2, 6, and 16, and as applied to claims 1, 5, and 15 above, Choi et al. teach “systems using partial feedback for interpolation based transmit beamforming.” (Fig(s).1, 3-4, 6, 8-9; Column 1 Lines 20-21)
Jöngren et al. teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different ”(Paragraph [0025])
Qian et al. teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph[0002])
Van Lieshout et al. teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107])
However, Choi et al., Jöngren et al., Qian et al., and Van Lieshout et al. fail to explicitly teach wherein the sample determining device comprises a filter. 
Mazzarese et al. teach a method wherein the sample determining device comprises a filter. (read as filter value (Paragraph [0076]); For example, “Upon receipt of the transmit filter value, each of the MSs calculates a receive filter value.” (Paragraph [0076]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of transmitting a filter value as taught by Mazzarese et al., the function for generating and transmitting a MeasurementReport message as taught by Van Lieshout et al., the reference signal pattern determination unit and the frequency-domain receiving signal extraction unit as taught by Qian et al., and the function of determining and generating a multi-part feedback signal as taught by Jöngren et al. with the MIMO system devices as taught by Choi et al. for the purpose of enhancing feedback processing operations in MIMO system.

Response to Arguments
4	Applicant's arguments with respect to claim(s) 1-2, 5-6, 9-13, and 15-16 have been considered but are moot in view of the new ground(s) of rejection.
CONCLUSION
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 13, 2021